Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 recites displaying images that stimulate the release of adrenaline and noradrenaline. Other than a recitation of the claim terminology on page 3 of the applicant’s specification, (See Spec pg. 3 items labeled  ‘16’, ‘17’, ‘19’ and ‘20’) the examiner is unable to find any description that would suggest the applicant actually had possession of a process of displaying images to elicit the claimed biological response at the time of the invention.
Claim 14 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above the specification provides no description of displaying images to elicit particular biological responses. The specification provides no criteria for selection of such images, nor any examples of images that would elicit the release of the claimed hormones. The specification does not describe any method of measuring the levels of the claimed hormones or provide any indication of what levels are required to satisfy the claimed ‘release’ of the hormones. As such it would require undue experimentation for one of ordinary skill in the art to determine precisely which images cause the release of such hormones, and to determine a therapeutic level of hormone ‘release’ sufficient to satisfy the claim requirements.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 and 15-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11,135,396. This is a statutory double patenting rejection. The examiner notes that claims 1-10 of the instant application correspond to claims 1-10 respectively of the ‘396 patent, claims 12 and 15-18 of the instant application correspond to claims 11-16 respectively of the ‘396 patent, and claim 11 of the instant application corresponds to claim 17 of the ‘396 patent. The corresponding claims of each application recite identical limitations.

Allowable Subject Matter
Subject to the rejection for Double Patenting above Claims 1-13 and 15-18 are otherwise allowable.
Independent claims 1 and 11 recite a display lens contact an eye which includes one or more acoustic elements on the display lens, a processor and cameras coupled to the display lens providing visual assistance to a user by performing panorama stitching object recognition and facial recognition using a limited processing operation determining position and shape based on image edges which are correlated in images from two cameras and motion from successive images, and performing scaling cropping or centering of the recognized object or face, and a transceiver to wirelessly communicate with a remote processor. 
The closest arts are Kim which discloses a contact lens display coupled to a processor and a camera to provide augmented vision. Pugh which teaches a contact lens display with embedded acoustic elements. Spivack which discloses a display system coupled to a processor to provide visual assistance to a user including panorama stitching, edge detection and image scaling. Barnes which discloses a display system for visual assistance including recognition of objects and faces, including cropping scaling, and centering of faces. Ullman which teaches performing edge detection on facial images to provide visual assistance to a viewer. Finally, Lui (2016/0325096) which discloses providing visual assistance to a user by performing edge detection, and object and facial recognition on captured images and providing a visually enhanced display for visual assistance (Lui Fig. 5 for edge detected images, Fig. 8 for object recognition, and Fig. 9 showing visually enhanced images accentuating detected faces). However, none of the cited arts individually disclose all of the specific limitations of a contact lens display with acoustic elements and the particular combination of processing features required by the independent claims. 
Claims 2-10 12-13, and 15-18 depend from claims 1 and are allowable for the same reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9697746 B2	Barnes; Nick et al.
US 20170134635 A1	CHO; Sungbong et al.
US 9581821 B2		McDowall; Ian et al.
US 20160325096 A1	Lui; Wen Lik Dennis et al.
US 20160091737 A1	KIM; Taeho et al.
US 20160062116 A1	HAM; Junseok et al.
US 20160042566 A1	Mao; Xiaodong
US 20150362733 A1	Spivack; Nova T.
US 20150262429 A1	SHUSTER; Gary Stephen et al.
US 20150148650 A1	Pugh; Randall Braxton
US 8919953 B1		Ho; Harvey
US 20140333665 A1	Sylvan; Roger Sebastian et al.
US 8870370 B1		Otis; Brian et al.
US 20140153816 A1	Cohen; Scott D. et al.
US 20130335404 A1	Westerinen; Jeff et al.
US 20120136274 A1	Burdea; Grigore C. et al.
US 20040136570 A1	Ullman, Shimon  et al.
US 6454411 B1		Trumbull; Douglas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423